Citation Nr: 1519862	
Decision Date: 05/08/15    Archive Date: 05/19/15

DOCKET NO.  13-20 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for Meniere's syndrome, claimed as secondary to service-connected bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran served on active duty from December 1969 to November 1991. 

This appeal to the Board of Veterans' Appeals (Board) arose from an April 2010 rating decision in which the RO, inter alia, denied service connection for vertigo, dizziness, and staggering.  The Veteran filed a notice of disagreement (NOD) in December 2010, and the RO issued a statement of the case (SOC) in July 2013.  The Veteran filed a substantive appeal (via a VA Form 9, Appeal to Board of Veterans' Appeals) in July 2013. 

In July 2014, the Veteran testified during a Board hearing before a Veterans Law Judge (VLJ).  Subsequently, in August 2014, the Veteran was informed that a tape of the July 2014 hearing was inaudible and a transcription could not be obtained.  He was given the option to have another hearing before a VLJ and in December 2014, the Veteran testified during a Board videoconference hearing before the undersigned VLJ; a transcript of that hearing is of record.

This appeal has been processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS).  The Board notes that, in addition to the VBMS file, there is a separate paperless, electronic Virtual VA file associated with the Veteran's claim.  A review of the Virtual VA claims file does not reveal any additional documents pertinent to the present appeal.

As a final preliminary matter, the Board notes that, in the July 2013 substantive appeal and during the December 2014 Board hearing, the Veteran asserted that his vertigo disorder is due to surgical treatment at a VA Medical Center on April 18, 1995.  Such assertion raises an alternative means of potentially obtaining VA compensation-here,  pursuant to the provisions of 38 U.S.C.§ 1151-for the claimed disability, but is not a claim for service connection, and is not intertwined with the claim  for service connection on appeal.  As this matter has yet been addressed by the RO, it is not properly before the Board, and, thus, is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished.

2.  There is no evidence or allegation that Meniere's syndrome was shown in service or for many years thereafter, and there is no lay or medical suggestion that Meniere's syndrome had its onset during service or is otherwise medically related to service.

3.  The only medical opinions that address the medical relationship between current Meniere's syndrome and his service-connected bilateral hearing loss weigh against the claim.


CONCLUSION OF LAW

The criteria for service connection for Meniere's syndrome, claimed as secondary to service-connected bilateral hearing loss, are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096  (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100  , 5102, 5103, 5103A, 5106, 5107, and 5126 (West. 2014) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014). 

The notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a)  and 38 C.F.R. § 3.159(b)).
 
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1). 

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353- 23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the AOJ (in this case, the RO). Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans  v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant. Id.   

In this appeal, in a December 2009 pre-rating letter, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate his claim for service connection on a direct and secondary basis.  This letter provided notice as to what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  In addition, this letter provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  The April 2010 RO rating decision reflects the initial adjudication of the claim for service connection after issuance of the December 2009 letter. 

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.  Pertinent medical evidence associated with the claims file consists of the reports of the VA examinations, as well as the Veteran's VA treatment and private treatment records, as well as records from the Social Security Administration.  Also of record and considered in connection with the appeal is the transcript of the December 2014 Board hearing, along with various written statements provided by the Veteran and his representative.  The Board finds that no further action on this claim, prior to appellate consideration, is required. 

In May 2013, a VA ear examination was conducted in connection with the current claim.  In the report of that examination, as well as in subsequent  2013 addendum opinion, the VA examiner addresses whether there is a secondary relationship between Meniere's syndrome and the Veteran's service-connected bilateral hearing loss.  The Board thus finds that the medical evidence on file adequately addresses the claim on appeal 

As regards the December 2014 Board hearing, the Veteran was provided an opportunity to set forth his contentions before the undersigned Veterans Law Judge.  In Bryant v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  In this case, the Board finds that there has been substantial compliance with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that the hearing was legally sufficient.  

Here, during the December 2014 hearing, the undersigned identified the issue on appeal.  Information was solicited regarding the onset of the Veteran's Meniere's syndrome, the possible relationship between the Meniere's syndrome and the Veteran's bilateral hearing loss, and current treatment .  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  Id. at 497.  Although the undersigned did not explicitly suggest the submission of any specific, additional evidence, on these facts, such omission was harmless. Nothing gave rise during the hearing (or elsewhere) to suggest the possibility that there was any existing, relevant evidence outstanding which needed to be obtained or submitted.   

In summary, the duties imposed by the VCAA have been considered and satisfied. The Veteran has been notified and made aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


II. Analysis

The Veteran contends that his Meniere's syndrome is the result of his service-connected bilateral hearing loss.  

Service connection may be established for disability resulting from injury suffered or disease contracted in the line of duty, or from aggravation of a preexisting injury suffered or disease contracted in line of duty.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service. 38 C.F.R. § 3.303(d).

Certain chronic diseases shall be presumed to have been incurred in service if manifested to a compensable degree within a prescribed period post service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307  , 3.309. 

With chronic disease shown as such in service (or within the presumptive period under § 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributed to intercurrent causes.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is questioned.  When the fact of chronicity in service is not adequately supported, then the showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

The United States Court of Appeals for the Federal Circuit clarified that the provisions of 38 C.F.R. § 3.303(b) pertaining to the award of service connection on the basis of continuity of symptomatology apply to chronic diseases as defined in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 
Meniere's syndrome is not listed as a chronic disease under 38 C.F.R. § 3.309(a).

Service connection may also be granted for disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  That regulation permits service connection not only for disability caused by service-connected disability, but for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

At the outset, the Board notes that, although the RO considered the claim for service connection for Meniere's syndrome on both direct and secondary theories of entitlement, here, there is actually no evidence or allegation that Meniere's syndrome had its onset during, or is otherwise medically-related to service.  The service treatment records are negative for any complaint, finding or diagnosis related to Meniere's syndrome during service.  Significantly, in a July 1991 report of medical history at separation, the Veteran specifically denied "dizziness or fainting spells."  Therefore, Meniere's syndrome was not shown and has not been alleged to have occurred, during service.  Moreover, as indicated below, there is no documented evidence of a Meniere's for more than 19 years after service-a factor that would tend to weigh against a claim for direct service connection-if ,, in fact, a relationship to service was being asserted.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).  Here, however, in connection with the claim, the Veteran has only asserted that his Meniere's syndrome is secondary to his service-connected bilateral hearing loss.  Given the complete absence of evidence or allegation that Meniere's syndrome is service related, any further discussion or development on the question of direct service connection is unnecessary, and the Board will limit the remaining discussion to secondary service connection.

The Veteran filed a claim for service connection for "vertigo, dizziness, and staggering due to service-connected bilateral hearing loss" in November 2009.  A review of the Veteran's medical records shows that he first complained of dizziness in January 2010.  Specifically, VA treatment records show that the Veteran was evaluated in neurology in January 2010 due to complaints of positional vertigo (room spinning).   The impression was possible Meniere's syndrome or vestibular neuritis.  An April 2010 audiology consultation shows complaints of balance problems each time he bent over and rose back to a standing position.  

The Veteran was afforded a VA examination in connection with regard to this claim in May 2013.  At the time of the examination, the Veteran reported a history of vertigo beginning in 2010.  The May 2013 VA examiner diagnosed peripheral vestibular disorder and opined that the Veteran's dizziness, which first occurred in 2010, was less likely as not proximately due or a result of his service-connected bilateral hearing loss.  The examiner noted that the Veteran's sensorineural hearing loss occurred during his military service and showed a progressive loss.  

In a July 2013 addendum opinion, the VA examiner opined that the Veteran's peripheral vestibular disorder was not aggravated beyond its natural progression by his service-connected bilateral hearing loss.  The examiner noted the following.  The Veteran's hearing loss was essentially neural hearing loss and that is of the hearing part of the temporal bone or cochlea and caused by acoustic trauma.  The vestibular labyrinth is concerned with balance.  One does not necessarily influence or affect the other in disease or dysfunctional conditions.  That is the case here.  There may be certain conditions, for example Meniere's syndrome, where a person might have acute vertigo symptoms and have temporary hearing loss or changes of hearing called fluctuated hearing.  In any event, the Veteran's symptoms were vestibular, not related to his sensorineural hearing loss and treated by a physical therapist to improve or acclimate or his becoming used to the imbalance.  His bilateral sensorineural hearing loss in the cochlea may or may not follow a natural progression depending on the acoustic trauma that he has and other factors including genetic factors, general health, arteriosclerotic or hypertension disease, diabetes; whereas, the vestibular apparatus is primarily a function of the movement of the body, a positional management, and not necessarily related to the service-connected bilateral sensorineural hearing loss.  

In the July 2013 addendum opinion, the prior examiner noted that Veteran was somewhat unusual in that he had undergone a stapedectomy on the right ear in 1995 but also noted that vestibular function and sensorineural hearing loss generally do not follow each other as far as loss goes or disorders goes.  There are exceptions to Meniere's syndrome and even there may or may not be associated hearing loss with vestibular symptoms, and if there is hearing loss it is often temporarily except over a long period of time.  In Meniere's syndrome, there tends to be a progression of the sensorineural hearing loss and it is usually in one year, and it is related to the Meniere's syndrome changes; whereas, the sensorineural is in this Veteran's case a function of the past acoustic trauma.  The vestibular dysfunction is primarily a condition or disorder of his vestibule or vestibular receptor organs.  These two parts of each temporal bone are supplied with central nerves from the eighth nerve, but they are divided and they are separated, the vestibular portion and the acoustic portion.  The vestibular disorders whether it be benign paroxysmal postural vertigo which is related to the otolith within the vestibule that are misplaced, or other vestibular peripheral disorders, are separate from the sensorineural hearing loss.  In other words, the large number of people with sensorineural hearing loss do not have vestibular symptoms as these two functions are separated.  The examiner reiterated that it is uncommon for the two functions to be affected by disease, noting, as an example, that sensorineural hearing loss commonly caused by acoustic trauma is not affecting the vestibular function or causing dizziness.

In this case, there is no competent evidence or opinion even suggesting that there exists a medical nexus between the Veteran's Meniere's syndrome and his bilateral hearing loss.  None of the medical records reflect any such opinion or even comment to that effect, and neither the Veteran nor his representative has presented or identified any such existing medical evidence or opinion.  On the contrary, the only medical opinions addressing the etiology of the Veteran's Meniere's disease weighs against the claim.  As noted, the May 2013 VA examiner opined that it was less likely as not that the Veteran's Meniere's syndrome is proximately due or a result of his service-connected bilateral hearing loss and, in a July 2013 addendum opinion, the examiner opined that the Veteran's Meniere's syndrome was not aggravated beyond its natural progression by his service-connected bilateral hearing loss.  As these opinions were based on examination of the Veteran and consideration of his documented medical history and assertions, and supported by stated rationale, the Board accepts these opinions as probative of the medical nexus questions relevant.  See, e.g., Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) and Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993).  

As for any direct assertions by the Veteran and/or his representative as to the etiology of the Veteran's Meniere's syndrome-a complex medical disorder involving internal processes-the Board finds that no such assertions provide persuasive evidence in support of the claim.  The matter of the medical etiology of the disability here at issue is one within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994). Although lay persons are competent to provide opinions on some medical issues (see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011)), here, the specific matter of the etiology of the Meniere's syndrome is a complex medical matter that falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n. 4 (Fed. Cir. 2007) (providing that lay persons are not competent to diagnose cancer).  As neither the Veteran nor his representative is shown to be other than a layperson without appropriate training and expertise, neither is competent to render a probative (i.e., persuasive) opinion the medical matter upon which this claim turns.  Id.  As the lay assertions in this regard have no probative value, the Veteran can neither support his claim, or counter the probative pinions of the VA examiner, on the basis of lay assertions, alone.

For all the foregoing reasons, the Board finds that claim on appeal must be denied.  In reaching the conclusion to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).



ORDER

Service connection for Meniere's syndrome, claimed as secondary to service-connected bilateral hearing loss, is denied.  



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


